COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §
                                                                 No. 08-11-00291-CR
                                                 §
                                                                    Appeal from the
 EX PARTE: ALEX PEREZ                            §
                                                              409th Judicial District Court
                                                 §
                                                               of El Paso County, Texas
                                                 §
                                                                 (TC# 20090D001931)
                                                 §


                                  MEMORANDUM OPINION

       On October 5, 2011, Appellant filed a notice of appeal from an order denying his

application for a writ of habeas corpus. According to the district clerk’s docketing certificate, the

order was signed on August 4, 2011.

       On October 6, 2011, the Clerk of this Court advised Appellant that the notice of appeal

did not appear to be timely. The Clerk gave notice that the Court would dismiss the appeal for

lack of jurisdiction unless he could show grounds for continuing the appeal within ten days.

More than ten days have passed, and Appellant has not responded.

       When the trial court denies habeas relief in a criminal case, the notice of appeal must be

filed within thirty days after the order was signed. See TEX .R.APP .P. 26.2(a)(1); see also Ortiz v.

State, 299 S.W.3d 930, 933 (Tex.App.--Amarillo 2009, no pet.); Ex parte Delgado, 214 S.W.3d
56, 58 (Tex.App.--El Paso 2006, pet. ref’d). The appellant may obtain an extension by filing

both the notice of appeal and a motion for extension of time within fifteen days after the deadline

passes. TEX .R.APP .P. 26.3. A timely notice of appeal is necessary to invoke this Court’s
jurisdiction. Olivo v. State, 918 S.W.2d 519, 522 (Tex.Crim.App. 1996). Because the notice of

appeal was not timely and no motion for extension of time was filed, we dismiss the appeal for

lack of jurisdiction.




November 16, 2011
                                             CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)




                                                  -2-